EXHIBIT 10.1






BOSTON SCIENTIFIC CORPORATION
401(k) RETIREMENT SAVINGS PLAN


SIXTH AMENDMENT


Pursuant to Section 10.1 of the Boston Scientific Corporation 401(k) Retirement
Savings Plan, as amended and restated effective January 1, 2001, and as further
amended from time to time (the “Plan”), Boston Scientific Corporation hereby
amends the Plan as follows:


Effective December 31, 2007, a new subsection (c) is hereby added to Section
5.2, which subsection reads in its entirety as follows:
 
“(c)           Notwithstanding the foregoing, a Participant who is an Eligible
Employee on December 31, 2007 shall have a vested interest in 100% of his or her
Discretionary Contribution Account, if any.”


Effective January 1, 2007, subsection (a) of Section 6.6 is hereby deleted in
its entirety and replaced with the following:
 
“(a)           between the 30th and 180th day prior to the date distribution is
to be made, the Committee notifies the Participant in writing that he or she may
defer distribution until the Normal Retirement Age and provides the Participant
with a written description of the consequences of failing to defer such receipt
and of the material features and (if applicable) the relative values of the
forms of distribution available under the Plan; and”


Effective January 1, 2007, Section 7.7 is hereby amended by adding a new
sentence at the end thereof, which sentence reads as follows:  “Notwithstanding
the foregoing or anything in the Plan to the contrary, the Committee shall have
sole and complete discretion, in the event of the disaffiliation with the Plan
Sponsor of an Affiliated Employer, or the sale or divestiture by a Participating
Employer of a division, business unit or business location of such Participating
Employer, to permit in accordance with Regulation section 1.401(a)(31)-1, Q&A-16
the direct rollover of a note evidencing a Participant loan to a qualified trust
described in Code section 401(a) or a qualified annuity plan described in Code
section 403(a) that will accept such a direct rollover of a loan note; provided,
however, that any such direct rollover of a note evidencing a Participant loan
shall be subject to such rules, procedures and time limitations as the Committee
may establish.”
 
Effective January 1, 2007, clause (i) of subsection (c) of Section 8.2 is hereby
deleted in its entirety and replaced with the following:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
“(i)           between the 30th and 180th day prior to the date distribution is
to be made, the Committee notifies the Participant in writing that he or she may
defer distribution until the Normal Retirement Age and provides the Participant
with a written description of the consequences of failing to defer such receipt;
and”
 

 
*  *  *  *  *


 
 
 
IN WITNESS WHEREOF, Boston Scientific Corporation has caused this amendment to
be executed in its name and on its behalf effective as of the dates set forth
herein by an officer or a duly authorized delegate.
 
 
 

 


BOSTON SCIENTIFIC CORPORATION






By:           ___________________________




Title:         ___________________________




Date:         ___________________________







 
 
 
 
 
 